Citation Nr: 1434346	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO in Salt Lake City.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.


FINDING OF FACT

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War and has IBS which is presumptively due to his Persian Gulf War service.


CONCLUSION OF LAW

The Veteran's IBS is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Merits

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness, or chronic fatigue syndrome, fibromyalgia or IBS, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  See 38 C.F.R. § 3.317(a)(4). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2)(ii).  With claims based on undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Initially, the Board finds that the Veteran is a Persian Gulf Veteran, as described by 38 C.F.R. § 3.317.  The Veteran's DD Form 214, Certificate Of Release Or Discharge From Active Duty (DD 214), shows that he served on active military duty from September 1990 until March 1991 in support of Operation Desert Shield/Desert Storm. As a result of this service, he received the Southwest Asia Service Medal as well as the Kuwait Liberation Medal (Saudi Arabia and Kuwait).  He is, therefore, a "Persian Gulf Veteran" by regulation (i.e., had active military service in the Southwest Asia theater of operations during the Gulf War). 38 C.F.R. § 3.317.

Further, a review of the record reveals that the Veteran has been diagnosed with IBS.  Indeed, as a result of an August 2010 VA examination, the Veteran was diagnosed with IBS. The examiner was quite clear that the "Veteran meets clinical criteria with CT scans and colonoscopy that is consistent with irritable bowel syndrome."  This is consistent with the other evidence of record.  See June 2009 Treatment Record of Dr. F. (noting that IBS is likely).  There is no evidence of record counter to the August 2010 diagnosis of IBS.  Thus, the Board finds that the Veteran suffers from IBS.

The Veteran's IBS has also manifested to a degree of at least 10 percent by December 31, 2016.  38 C.F.R. § 3.317.  IBS is rated pursuant to Diagnostic Code 7319, which affords a 10 percent rating where IBS is moderate with frequent episodes of bowel disturbance with abdominal distress.  At his August 2010 VA examination, the Veteran reported feeling crampy and having alternating constipation and loose stools.  The Veteran also explained that he feels relief from cramping and bloating for only about 10 to 15 minutes after a bowel movement.  The Board finds that the Veteran's IBS has manifested to a compensable degree.

A finding the Veteran is a Gulf War Veteran and he suffers from IBS is sufficient presumptively grant service connection for IBS under 38 C.F.R. § 3.317, so long as the provisions of subsection (a)(7) are not applicable.  Relevant here is whether there is "affirmative evidence" that IBS was not incurred during active service in the Southwest Asia theater of operations.  The August 2010 VA examiner stated that:
"[o]ne would state that there is no clear scientific evidence of a causal relation between service in southwest Asia and development of irritable bowel syndrome...and, therefore, it is not at least as likely as not related to any specific exposure event as none has been found in his service medical records for development or cause of his current diagnoses."

The Board does not consider this sufficient to rebut the presumption that IBS is related to service in the Southwest Asia theater of operations.  The examiner does not identify another cause for IBS or show how the presumption is rebutted by citation to the record.  The examiner provided no affirmative evidence that the Veteran's IBS was the result of some event other than his service.  The provisions of 38 C.F.R. § 3.317 (2013) makes clear that service in the Southwest Asia theater of operations during the relevant period coupled with a diagnosis of IBS, absent affirmative evidence to the contrary, is sufficient alone for presumptive service connection to be granted.  Under the circumstances, service connection for IBS is presumed under 38 C.F.R. § 3.317.



ORDER

Service connection for IBS is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


